DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 06/29/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-40 are still pending. 
3. 	Claims 29-40 are new.
4. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 07/29/2021 have been accepted.

II. Objections
6. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-40 are allowed.

9.	The following is an examiner's statement of reasons for allowance:

10.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 02/03/2022 and the arguments by the Applicant(s) filed on 06/29/2022 for specific novelty of the feature(s) claimed. 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KOIKE (Pub. No.: US 2016/0313411) teaches an “A magnetic sensor is provided in which in a case where magnetization amounts of the first ferromagnetic layer and the second ferromagnetic layer in the first magnetic sensor element are respectively set to be Mst11 and Mst12” (Abstract).
b)	MATHER (Pub. No.: US 2010/0276389) teaches an “apparatus provide a high-performance magnetic field sensor (200) from two differential sensor configurations (201, 211) which require only two distinct pinning axes (206, 216) which are formed from a single reference layer (60) that is etched into high aspect ratio shapes (62, 63) with their long axes drawn with different orientations so that, upon treating the reference layer with a properly aligned orienting field (90) and then removing the orienting field, the high aspect ratio patterns provide a shape anisotropy that forces the magnetization of each patterned shape (62, 63) to relax along its respective desired axis” (Abstract).
c)	Raberg (Pub. No.: US 2009/0015252) teaches “A magnetic field sensor structure including a first magnetoresistive element in a spin-valve arrangement with a first reference layer structure with a first reference magnetization direction and a second magnetoresistive element in a spinvalve arrangement with a second reference layer structure with a second reference magnetization direction, wherein the first and second magnetoresistive elements are arranged in a layer vertically above each other and galvanically isolated from each other by an intermediate layer, and wherein the first and second reference magnetization directions are different” (Abstract).


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867